Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143125(39)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  _________________________________________                                                                Brian K. Zahra,
                                                                                                                      Justices
  In re Conservatorship of JESSIE LEE SIMMONS,
  JR.
  _________________________________________

  ELLA LOUISE SIMMONS, Conservator for
  JESSIE LEE SIMMONS, JR., a Protected
  Individual,
              Appellant,
  v                                                                 SC: 143125
                                                                    COA: 297232
                                                                    Wayne PC: 00-724720-CA
  LESLIE C. BRAVERMAN,
             Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 6,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
         d1114                                                                 Clerk